DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP2013-170008, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. JP2013-170008 does not disclose that the composition has a cell aggregate or sheet-like structure as recited in claim 38. Therefore, claim 38 is afforded an earliest priority date of 06/25/14.

Claim Status
Claims 21-38 are currently pending and examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the obtained mesenchymal cells". There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the cryopreserved mixture" in the 8th line. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the thawed mixture" in the 9th line. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the mesenchymal cell composition". There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the recovered mesenchymal cells". There is insufficient antecedent basis for this limitation in the claim.
Claim 32 contains the limitation “with at least two times of its volume”. It is unclear to what “its” is referring, the volume of the filtrate, the volume of the MSCs, or otherwise. 
 Claim 32 recites the limitation "the diluted filtrate". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Naaldijk et al (Cryopreservation of human umbilical cord derived mesenchymal stem cells in complex sugar based cryoprotective solutions. Journal of Biotechnology Letters, Vol. 4, No. 2 (2013) pages 95-99., cited on IDS dated 7/11/19, hereinafter Naaldijk) as evidenced by R. Ian Freshney, “Cryopreservation.” In: Culture of Animal Cell: A Manual of Basic Technique and Specialized Applications. (Hoboken, NJ, John Wiley & Sons, Inc., 2010), pp. 317-334. QH585.2.F74 2010., cited on IDS dated 7/11/19, hereinafter Freshney)in view of Soncini et al (Isolation and characterization of mesenchymal cells from human fetal membranes. Journal of Tissue Engineering and Regenerative Medicine. Vol. 1 (2007) pages 296-305., cited on IDS dated 7/11/19, hereinafter Soncini).
Naaldijk discloses methods of cryopreserving MSCs for improved viability and differentiation post-thaw (Abstract). Naaldijk discloses isolating MSCs from umbilical cords by primary explants (Isolation and culture of mesenchymal stem cells). Freshly isolated MSCs are then sorted by fluorescent flow cytometry for MSC surface marker expression, such as positive expression of CD90 (Phenotyping of mesenchymal stem cells, Fig. 1). The MSCs are then cryopreserved at passages 1-3 when they reached 80% confluence (Isolation and culture of mesenchymal stem cells, Cryopreservation; passaging is interpreted as culturing pre-cryopreservation). Naaldijk discloses utilizing a variety of cryopreservative cocktails, including 5% DMSO with 5% HES (Cryopreservation, Results, Fig. 2). Naaldijk explains that MSCs cryopreserved in 5% DMSO with 5% HES demonstrate significantly improved cell viability as compared to cells cryopreserved without DMSO (Cryopreservation, Results, Fig. 2). Naaldijk further explains that a reduction in the amount of DMSO utilized may be highly advantageous due to possible complications with conventionally cryopreserved cells (Introduction, Discussion). 
Naaldijk does not explicitly disclose that the cells are cultured following thaw in the cryopreservative solution. However, Naaldijk states a major problem with most cryopreservation techniques is that the cryopreservatives must be removed from the cells by washing after thawing (Abstract, Introduction). Naaldijk also discloses that the day after thawing culture media was changed for the various differentiation studies (Osteogenic differentiation). Further, as evidenced by Freshney, for most cells cryopreservatives, such as DMSO, do not need to be removed immediately but may be diluted, 
Naaldijk also does not explicitly disclose that MSCs are present in a composition containing 20% or less of CD324 epithelial cells, and 75% or more CD90 positive cells. However, Naaldijk discloses that the MSCs derived from the umbilical cord are sorted for MSC cell marker expression such as positive expression of CD90 (Phenotyping of mesenchymal stem cells, Fig. 1). This demonstrates that a substantially pure population of MSCs is obtained prior to cryopreservation. Naaldijk further confirms that the isolated cells are true MSCs as they demonstrate the ability to differentiate into osteoblasts, chondrocytes, and adipocytes (Results, Fig. 1). As the cells isolated by the methods of Naaldijk are substantially all true MSCs, it would be obvious to one of ordinary skill in the art that there would be little to no contamination with epithelial cells. In other words the cells cryopreserved by the methods of Naaldijk contain less than 20% or less of CD324 and CD326 epithelial cells, and more than 75% CD90 positive cells.
Soncini discloses methods for the isolation of MSCs from amniotic and chorionic membranes (Abstract). Soncini explains that adult stem cells, such as MSCs, are highly desirable for therapeutic applications (Introduction). However, MSCs isolated from certain tissues are highly limited in access to and use of these cells (Introduction). Soncini proposes the use of MSCs derived from amniotic and chorionic membranes as an abundant source of easy to access multipotent stem cells (Introduction, Discussion). Soncini discloses manually separating the amnion and chorion and dissecting the membranes into small pieces (Section 2.1). The amnion fragments are then incubated in phosphate buffered saline containing 2.4 U/ml dispase, followed by digestion with 0.75 mg/ml collagenase and 20 µg/ml DNAse to produce a single cell suspension of amniotic MSCs (Section 2.1). The digested amnion is then strained through a 100 µm cell strainer to remove undigested amnion fragments comprising epithelial cells (Section 2.1). The filtered cells are collected by centrifugation to obtain a population of amniotic MSCs (Section 2.1). The isolated amniotic MSCs are then cultured in monolayer for further use and experimentation (Section 2.1). When plated at low density the cells form distinct colonies which may 
It would be obvious to one of ordinary skill in the art that the amniotic derived MSCs of Soncini could be used in the methods of Naaldijk as a simple substitution of MSCs from one tissue source for MSCs from another tissue source with a reasonable expectation that the MSCs could be cryopreserved and cultured. A skilled artisan would be motivated to utilize the amniotic derived MSCs as the amnion provides an abundant source of easy to access MSCs.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Naaldijk as evidenced by Freshney and in view of Soncini, as applied to claims 21, 23, and 25-31 above, and as further evidenced by Dispase II (neutral protease, grade II). Datasheet [online]. Roche Diagnostics, GmBH, 2010 [retrieved on 2021-09-29]. Retrieved from the Internet: <URL: https://www.maokangbio.com/upload/admin/file/2017/06/13/1497366594240.pdf> (hereinafter Roche).
Soncini does not explicitly disclose the claimed concentration of dispase. However, as evidenced by Roche, 1 unit (U) of dispase equates to 181 protease units (PU). Therefore, the 2.4 U/ml dispase of Soncini equates to 434.4 PU/ ml of dispase. With respect to collagenase, Soncini discloses utilizing 0.75 mg/ml collagenase. Without the specific activity of the particular collagenase utilized mg/ml cannot be converted to collagen digesting unit (CDU) per ml. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02. The cited art taken as a whole demonstrates a reasonable probability that the concentration of collagenase utilized by Soncini is either identical or sufficiently similar to the claimed concentration that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). 	

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Naaldijk as evidenced by Freshney and in view of Soncini as applied to claims 21, 23, and 25-31 above, and in further view of Heazlewood et al., “Optimal tissue sources of mesenchymal stromal cells for clinical applications.” In: Chase and Venmuri eds. Mesenchymal stem cell therapy (New York, Humana Press, 2013), pp. 355-372 (hereinafter Heazlewood). 
The combination does not disclose that the amnion is digested with stirring or shaking. 
Heazlewood discloses that amnion is digested with collagenase and DNase at 37°C for 1 to 2 hours, or until the tissue is digested, on a shaker (Section 16.4.1). Heazlewood does not disclose that the shaker is operated at between 10 rpm/min to 100 rpm/min. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. As Heazlewood discloses shaking generally, it would be obvious to one of ordinary skill in the art to try various speeds of shaking, with a reasonable expectation that the amnion would be digested. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Naaldijk as evidenced by Freshney and in view of Soncini as applied to claims 21, 23, and 25-31 above, and in further view of Cancedda et al (US Patent No. 7,109,032, cited on IDS dated 7/11/19, hereinafter Cancedda).
The combination does not disclose that the MSCs are cultured in a media containing albumin prior to cryopreservation. 
However, as evidenced by Cancedda, albumin is a known ingredient for the growth and proliferation of MSCs in serum-free media (Abstract). Cancedda explains that typically MSCs are cultured in media supplemented with bovine serum, but that bovine serum often has high variability between batches and may carry unknown pathogens and contaminants (col 1 ln 36-58). Therefore it is advantageous to culture MSCs in chemically defined media (col 1 ln 62-67). In a preferred embodiment, MSCs are cultured in Coon’s modified Ham’s F-12 supplemented with 1-2% human serum albumin (col 4 ln 18-36, Table 2). As both Naaldijk and Cancedda are directed to methods of culturing MSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Naaldijk as evidenced by Freshney and in view of Soncini, as applied to claims 21, 23, and 25-31 above, and in further view of Tom et al (US Publication No. 2011/0256202, cited on IDS dated 7/11/19, hereinafter Tom).
The combination does not disclose that the cryopreservation solution also contains human albumin. 
Tom discloses methods of cryopreserving amniotic membranes (para 14, 28, 35, 72). The placenta is first isolated, including the amnion, selectively depleted of immunogenicity and cryopreserved (para 233-234, 243, 246, 287-288; the amnion is interpreted as a mesenchymal stromal cell composition). Preferably, the cryopreservation solution includes at least one cell-permeating cryopreservative, such as dimethyl sulfoxide (DMSO) and at least one non cell-permeating cryopreservative, such as dextrans or hydroxyethyl starches (HES) (para 290). The cryopreservative solution may also contain additional components, such as human serum albumin (HSA) (para 292). In a preferred embodiment, the solution contains about 5% to about 20% by volume of cryopreservative, with DMSO as the majority cryopreservative, and about 1% to about 15% by weight of albumin (para 294). The placental product may be later thawed for use (para 289). Tom explains that the disclosed methods preserves MSCs in the amniotic membrane post-thaw (para 174-175, 179, 289, 383, claim 155). 
As Naaldijk explains that albumin is frequently used for cryopreservation (Discussion), it would be obvious to one of ordinary skill in the art that the concentrations disclosed by Tom could be utilized in the methods of Naaldijk and Soncini. A skilled artisan would be motivated to use the disclosed concentrations for improved cryopreservation efficiency of amniotic cells. 

Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Naaldijk as evidenced by Freshney and in view of Soncini as applied to claims 21, 23, and 25-31 above, and in further view of Duijvestein et al (Autologous bone marrow-derived mesenchymal stromal cell treatment for refractory luminal Crohn’s disease: results of a phase I study. Gut, Vol. 59 (2010) pages 1662-1669., cited on IDS dated 7/11/19 hereinafter Duijvestein).
The combination of Naaldijk and Soncini does not disclose that the MSCs may be administered to a patient to treat certain conditions. 
Duijvestein discloses methods of treating refractory luminal Crohn’s disease by administering mesenchymal stem cells to patients in need (Abstract). Duijvestein explains that inflammatory bowel diseases such as Crohn’s disease are highly difficult to treat (Introduction). Duijvestein suggests that administration of MSCs may be beneficial in treatment of refractory Crohn’s disease as MSC have been implicated in modulation of immune responses and tissue regeneration (Introduction). Duijvestein discloses first isolating bone marrow derived MSCs (MSC isolation and expansion). The MSCs are then cultured and expanded for up to three passages (MSC isolation and expansion). When sufficient MSCs are available the cells are cryopreserved in a cryopreservation solution containing 10% DMSO (MSC expansion and isolation). Duijvestein discloses intravenously administering to patients in need two doses thawed MSCs 7 days apart (Study design). MSCs are administered at a target dose of 1x106 to 2x106 cells/kg body weight (Study design; achieving a target dose is interpreted as optimizing concentration of the cells in solution; e.g., diluting or concentrating the MSC composition). Administration of MSCs is well tolerated and may produce clinical benefits in severe refractory Crohn's disease (Clinical response, Endoscopy, Discussion, Fig. 5). As Duijvestein disclose methods of administering cryopreserved MSCs it would be obvious to one of ordinary skill in the art that the cryopreserved MSCs of the combination could be used in the methods of Duijvestein. A skilled artisan would be motivated to combine the references to minimize potential complications due to high concentrations of DMSO in the cryopreservation process. 

in vitro cell culture structures which may be administered to a patient. A skilled artisan would have a reasonable expectation of success that the MSCs could be administered in either of these forms with therapeutic efficacy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-22 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 10,441,611. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘611 patent are directed to methods of isolating amnion derived MSCs, cryopreserving the MSCs in a media containing DMSO and HES or dextran, thawing the composition, and culturing the thawed MSCs. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632